Exhibit 10.19

THE RUBICON PROJECT, INC.
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


(Service-Based Vesting)
This Restricted Stock Agreement consisting of the Notice of Grant immediately
below (the “Notice of Grant”) and the accompanying Restricted Stock Agreement
(the “Restricted Stock Agreement” and together with the Notice of Grant, the
“Agreement”) is made between The Rubicon Project, Inc. (the “Company”) and the
undersigned individual (the “Participant”) as of the Issuance Date set forth in
the Notice of Grant below. Unless otherwise defined herein, the terms defined in
the 2007 Stock Incentive Plan, as amended (the “Plan”) shall have the same
defined meanings in this Agreement.
NOTICE OF GRANT
The Company hereby grants to Participant an award of shares of Class A Common
Stock (“Common Stock”) subject to vesting as set forth below (“Restricted
Stock”) under the Stock Issuance Program, subject to the terms and conditions of
the Plan and this Agreement, as follows:
Participant Name:                    Todd Tappin
Issuance Date:                        March 14, 2014
Total Number of Shares of Restricted Stock:        175,000
Vesting Schedule:
For purposes of this Notice, “Vesting Date” means each May 15 and November 15.
All of the Restricted Stock shall be issued as of the Issuance Date. Subject to
the Executive Severance and Vesting Acceleration Agreement between the Company
and Participant dated October 30, 2013 (the “Severance Agreement”) and any other
Separate Agreement (as defined below), and subject to any acceleration
provisions in the Plan (including as provided in Section 13 of the Restricted
Stock Agreement), vesting shall occur as follows:
(A) First Tranche:
Number of Shares of Restricted Stock Subject to the First Tranche:    43,750
The first Vesting Date for the First Tranche shall be November 15, 2014, and on
that date 25% of the First Tranche shall vest; thereafter 12.5% of the First
Tranche shall vest on each of the six successive Vesting Dates thereafter, with
final vesting on November 15, 2017. The following table illustrates this vesting
schedule:






--------------------------------------------------------------------------------

        



Vesting Date
Number of Shares Vesting
November 15, 2014
10,937
May 15, 2015
5,469
November 15, 2015
5,469
May 15, 2016
5,469
November 15, 2016
5,469
May 15, 2017
5,469
November 15, 2017
5,468



(B) Second Tranche:
Number of Shares of Restricted Stock Subject to the Second Tranche: 43,750
The first Vesting Date for the Second Tranche shall be May 15, 2015, and on that
date 12.5% of the Second Tranche shall vest; thereafter 12.5% of the Second
Tranche shall vest on each of the seven successive Vesting Dates thereafter,
with final vesting on November 15, 2018. The following table illustrates this
vesting schedule:


Vesting Date
Number of Shares Vesting
May 15, 2015
5,469
November 15, 2015
5,469
May 15, 2016
5,469
November 15, 2016
5,469
May 15, 2017
5,469
November 15, 2017
5,469
May 15, 2018
5,469
November 15, 2018
5,467



(C) Third Tranche:
Number of Shares of Restricted Stock Subject to the Third Tranche: 87,500

-2-

--------------------------------------------------------------------------------

        



The first Vesting Date for the Third Tranche shall be May 15, 2016, and on that
date 12.5% of the Third Tranche shall vest; thereafter 12.5% of the Third
Tranche shall vest on each of the seven successive Vesting Dates thereafter,
with final vesting on November 15, 2019. The following table illustrates this
vesting schedule:


Vesting Date
Number of Shares Vesting
May 15, 2016
10,938
November 15, 2016
10,938
May 15, 2017
10,938
November 15, 2017
10,938
May 15, 2018
10,938
November 15, 2018
10,938
May 15, 2019
10,938
November 15, 2019
10,934



(D) Provisions Applicable to All Three Tranches:


(i) No shares of any of the three tranches of Restricted Stock will vest before
the First Vesting Date applicable to that tranche, and vesting of Restricted
Stock will occur only on Vesting Dates, without any ratable vesting for periods
of time between Vesting Dates.


(ii) If a Liquidity Event has not occurred as of a Vesting Date, then the
vesting that would have occurred on that Vesting Date will not occur unless and
until a Liquidity Event occurs before the Restricted Stock is otherwise
forfeited, and for this purpose, “Liquidity Event” means the earlier of: (i) the
date immediately prior to a date of the occurrence of a Change in Control,
subject to the consummation of such Change in Control, or (ii) the expiration of
the lock-up period set forth in Section 5 of the Restricted Stock Agreement
following the first sale of Common Stock by the Company or its successor to the
general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act.


(iii) The Restricted Stock described in this Notice of Grant shall automatically
be forfeited in its entirety, without any cost to or action by the Company, on
the fourth anniversary of the Issuance Date if there has not then occurred
either: (i) a Change in Control or (ii) the first sale of Common Stock by the
Company or its successor to the general public pursuant to a registration
statement filed with and declared effective by the Securities and Exchange
Commission under the Securities Act.

-3-

--------------------------------------------------------------------------------

        



The vesting of the Restricted Stock shall be subject to any vesting acceleration
provisions applicable to the Restricted Stock contained in the Plan, the
Severance Agreement, and/or any other employment or service agreement, offer
letter, severance agreement, or any other agreement between Participant and the
Company or any Parent or Subsidiary (the Severance Agreement and each other such
agreement, a “Separate Agreement”). Without limiting the foregoing, the vesting
acceleration provisions set forth in Sections 2(b)(iv), 2(c)(iii), and 2(d) of
the Severance Agreement will apply to any then outstanding Restricted Stock,
subject to Sections 3 and 4 of the Severance Agreement, as applicable. Any
Restricted Stock not vested at the time Participant ceases to remain in Service
for any or no reason, and not vesting in connection with cessation of
Participant’s Service pursuant to the Plan, the Severance Agreement, or another
Separate Agreement, will be forfeited and automatically reacquired by the
Company at no cost to the Company and Participant will have no further rights
with respect to such forfeited Restricted Stock. Furthermore, under all
circumstances, the vesting of Restricted Stock shall be subject to the
satisfaction of Participant’s obligations as set forth in Section 14(b).
Participant acknowledges receipt of a copy of the Plan and represents that
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands this Agreement and the Plan. Participant
further acknowledges that this Agreement and the Plan (including any exhibits to
each document) and any Separate Agreement (to the extent applicable) set forth
the entire understanding between Participant and the Company regarding the
Shares subject to this Agreement and supersede all prior oral and written
agreements with respect thereto, including, but not limited to, any other
agreement or understanding between Participant and the Company relating to
Participant’s continuous Service and any termination thereof, compensation, or
rights, claims or interests in or to the Shares.


PARTICIPANT: Todd Tappin            THE RUBICON PROJECT, INC.:
/s/ Todd Tappin                By: /s/ Brian W. Copple        
Signature                    Brian W. Copple
Secretary

-4-

--------------------------------------------------------------------------------

        



RESTRICTED STOCK AGREEMENT
1.    Grant of Restricted Stock. The Company hereby grants to the Participant
named in the Notice of Grant under the Stock Issuance Program an award of
Restricted Stock, subject to all of the terms and conditions in this Restricted
Stock Agreement, the Plan, and the applicable provisions of any Separate
Agreement, all of which are incorporated herein by reference. The Notice of
Grant above is referred to in this Agreement as the “Notice of Grant.” This
Restricted Stock Agreement and the Notice of Grant are referred to collectively
as the “Agreement” relating to the Restricted Stock described in the Notice of
Grant. Restricted Stock issued pursuant to the Notice of Grant and this
Restricted Stock Agreement are referred to in this Agreement as “Restricted
Stock.”
2.    Company’s Issuance of Common Stock. As of the Issuance Date set forth in
the Notice of Grant, the Company issues to Participant the number of shares of
Common Stock as set forth in the Notice of Grant subject to the vesting
requirements set forth in the Notice of Grant (each, a “Share” and collectively,
the “Shares”). All Shares shall be held in escrow by an authorized officer of
the Company in accordance with the terms of the Joint Escrow Instructions
attached hereto as Exhibit A. Participant will have no right to the release of
any Shares from the escrow created by the Joint Escrow Instructions (the
“Escrow”) unless and until the Shares have vested in the manner set forth in
Section 4 and the restrictions in Sections 16 and 17 shall have lapsed.
3.    Participant Representations.
(a) Participant acknowledges that (i) Participant was and is free to use
professional advisors of Participant’s choice in connection with this Agreement
and any grant of Restricted Stock, that Participant understands this Agreement
and the meaning and consequences of receiving a grant of Restricted Stock and
unrestricted Shares released from the Escrow upon vesting of such Restricted
Stock, and is entering into this Agreement freely and without coercion or
duress; and (ii) Participant has not received and is not relying, and will not
rely, upon any advice, representations or assurances made by or on behalf of the
Company or any of its affiliates or any employee of or counsel to the Company or
any of its affiliates regarding any tax or other effects or implications of
receiving a grant of Restricted Stock or the holding of Shares or other matters
contemplated by this Agreement.


(b) (i) Participant is aware of the Company’s business affairs and financial
condition and understands that an investment in the Shares involves a high
degree of risk. Participant is aware of the lack of liquidity of the Shares and
the restrictions on transferability on the Restricted Stock and the Shares,
whether vested or unvested, including that Participant may not be able to sell
or dispose of them or use them as collateral for loans.
(ii) Participant is acquiring the Restricted Stock as Shares issued for
investment for Participant’s own account only and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”) or under any
applicable provision of state law. Participant does not have any present
intention to transfer Shares to any person or entity. Participant understands
that the Shares have not been registered under the Securities Act by reason of a
specific exemption therefrom, and that the Shares must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available. Participant further acknowledges and
understands that the Company is under no obligation to register the Shares.

-5-

--------------------------------------------------------------------------------

        



(c) Participant acknowledges and understands that on the Issuance Date there is
not in effect under the Securities Act a registration statement covering the
Shares issued, and there is no prospectus meeting the requirements of Section
10(a)(3) of the Securities Act. Accordingly, Participant agrees that Participant
shall (i) deliver to the Company Participant’s Investment Representation
Statement in the form attached hereto as Exhibit B; and/or (ii) make appropriate
representations in a form satisfactory to the Company that such Shares will not
be sold other than (A) pursuant to an effective registration statement under the
Securities Act of 1933, as amended, or an applicable exemption from the
registration requirements of such Act; (B) in compliance with all applicable
state securities laws and regulations; and (C) in compliance with all terms and
conditions of the Plan, this Agreement, and any other written agreement between
Participant and the Company or any of its affiliates.
4.    Vesting Schedule. Subject to Section 7, the Shares will vest in accordance
with the vesting schedule and other provisions set forth or referred to in the
Notice of Grant, whereupon the Escrow and restrictions on transfer applicable to
such vested Shares under this Agreement will lapse. Any restrictions that lapse
with respect to shares of Restricted Stock upon vesting will lapse with respect
to whole Shares.
5.    Lock-Up. In connection with any underwritten public offering by the
Company of its equity securities pursuant to a registration statement filed
under the Securities Act, upon the request of the Company or the underwriters
managing such offering, during the Lock-up Period (as defined below) Participant
shall not, without the prior written consent of the Company or its underwriters,
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of, or otherwise dispose of or transfer, or
agree to engage in any of the foregoing transactions with respect to, any Shares
or other securities into which the Shares may be converted or that are issued in
respect of the Shares (other than those included in the registration). For this
purpose, the “Lock-up Period” means such period of time after the effective date
of the registration as is requested by the Company or the underwriters; provided
that such period shall not exceed 180 days (or such additional period as may
reasonably be requested by the Company or such underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports or (ii) analyst recommendations and opinions, including (without
limitation) the restrictions set forth in Rule 2711(f)(4) of the National
Association of Securities Dealers and Rule 472(f)(4) of the New York Stock
Exchange, as amended, or any similar successor rules). The Company’s
underwriters shall be beneficiaries of the agreement set forth in this Section
5, and Participant shall execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or that are necessary to give further effect thereto. In addition,
if requested by the Company or the underwriters of Common Stock (or other
securities) of the Company, Participant shall provide, within ten (10) days of
such request, such information as may be required or reasonably requested by the
Company or the underwriters in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section 5 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the Shares (or other securities)
subject to the foregoing restriction until the end of said one hundred and
eighty (180) day (or other) period. Participant agrees, and will cause any
transferee to agree, that any transferee of the award of Restricted Stock or
Shares acquired pursuant to the award of Restricted Stock shall be bound by this
Section 5.
6.    Section 409A.

-6-

--------------------------------------------------------------------------------

        



It is the intent of this Agreement that the issuance of Restricted Shares be
exempt from the requirements of Section 409A pursuant to the regulations
promulgated so that none of the Shares granted under the award of Restricted
Stock will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
7.    Forfeiture Upon Termination of Service.
(a)    Upon an Involuntary Termination not in connection with or following a
Sale Transaction, and in order to provide Participant with vesting credit for
each month actually served and also consistent with and in satisfaction of
Section 2(b)(iv) of the Severance Agreement, Participant shall, in addition to
any vesting that has occurred for Service performed on or before the date of
termination of Service, become vested as of the date of termination of Service
in a number of Shares of Restricted Stock equal to the sum of (i) the Shares of
Restricted Stock scheduled to vest on each scheduled vesting date that occurs
during the period ending 183 days after the date of termination of Service (the
“Extended Vesting Period”), plus (ii) the product obtained by multiplying the
number of shares scheduled to vest on the scheduled vesting date next following
the end of the Extended Vesting Period by a fraction, the numerator of which is
the number of months from the last vesting date that occurs before the end of
the Extended Vesting Period to the end of the Extended Vesting Period, and the
denominator of which is the number of months from the last vesting date that
occurs before the end of the Extended Vesting Period to the scheduled vesting
date next following the end of the Extended Vesting Period. For these purposes,
a month means the period from the date of one calendar month to the same date of
the next calendar month (e.g. from May 15 to June 15), or the last day of the
next calendar month if the date is the 29th, 30th, or 31st and the next calendar
month does not have at least 29, 30 or 31 days, as the case may be. If such
Involuntary Termination occurs prior to November 15, 2014, then Participant
shall be deemed to have remained employed through November 15, 2014 solely for
the purpose of receiving a distribution of Shares of Restricted Stock on such
date.
(b)    Upon Participant’s death or Disability (as defined in the Severance
Agreement), and in order to provide Participant with vesting credit for each
month actually served and also consistent with and in satisfaction of Section
2(d) of the Severance Agreement, Participant shall, in addition to any vesting
that has occurred for Service performed on or before the date of Termination of
Service, become vested as of the date of termination of Service in a number of
Shares of Restricted Stock equal to the sum of (i) the Shares of Restricted
Stock scheduled to vest on each scheduled vesting date that occurs during the
period ending 365 days after the date of termination of Service (the “Extended
Vesting Period”), plus (ii) the product obtained by multiplying the number of
shares scheduled to vest on the scheduled vesting date next following the end of
the Extended Vesting Period by a fraction, the numerator of which is the number
of months from the last vesting date that occurs before the end of the Extended
Vesting Period to the end of the Extended Vesting Period, and the denominator of
which is the number of months from the last vesting date that occurs before the
end of the Extended Vesting Period to the scheduled vesting date next following
the end of the Extended Vesting Period. For these purposes, a month means the
period from the date of one calendar month to the same date of the next calendar
month (e.g. from May 15 to June 15), or the last day of the next calendar month
if the date is the 29th, 30th, or 31st and the next calendar month does not have
at least 29, 30 or 31 days, as the case may be. If such termination due to death
or Disability occurs prior to November 15, 2014, then Participant shall be
deemed to have remained employed through November 15, 2014 solely for the
purpose of receiving a distribution of Shares of Restricted Stock on such date.
(c)    Involuntary Termination in connection with or following a Sale
Transaction will be handled in accordance with Section 13 below.

-7-

--------------------------------------------------------------------------------

        



(d)    If Participant ceases to remain in Service for any reason other than as
described in Section 7(a), 7(b) or 7(c) above, the then-unvested Shares of
Restricted Stock will thereupon be forfeited and automatically reacquired by the
Company at no cost to the Company and Participant will have no further rights
with respect to such forfeited Shares.
“Involuntary Termination” and “Sale Transaction” for purposes of this Section 7
and Section 13 below shall have the meaning set forth in the Severance
Agreement.
8.    Death of Participant. Any distribution or delivery of Shares to be made to
Participant under this Agreement (including the Joint Escrow Instructions) will,
if Participant is then deceased, be made to Participant’s designated
beneficiary, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer, and (c) the
agreement contemplated by Section 16(c).
9.    Tax Consequences, Withholding, and Liability.
(a) Participant understands that Participant may suffer adverse tax consequences
as a result of the grant or vesting of the Restricted Stock and issuance and/or
disposition of the Shares. Neither the Company nor any of its employees, counsel
or agents has provided to Participant, and Participant has not relied upon from
the Company nor any of its employees, counsel or agents, any written or oral
advice or representation regarding the U.S. federal, state, local and foreign
tax consequences of the receipt, ownership and vesting of the Restricted Stock,
the issuance of Shares pursuant to the grant of Restricted Stock, the other
transactions contemplated by this Agreement, or the value of the Company or the
Restricted Stock at any time. With respect to such matters, Participant relies
solely on Participant’s own advisors.
(b) Participant (and not the Company) shall be responsible for Participant’s own
tax liability that may arise as a result of the receipt, ownership and vesting
of the Restricted Stock, the issuance of Shares pursuant to the award of
Restricted Stock, or the other transactions contemplated by this Agreement.
Pursuant to such procedures as the Plan Administrator may specify from time to
time, the Company shall satisfy its obligations to pay withholding taxes or
other tax deposits in connection with the receipt, ownership and/or vesting of
the Restricted Stock, the issuance of Shares pursuant to the award of Restricted
Stock, or the other transactions contemplated by this Agreement in the minimum
amount required to satisfy such obligations in accordance with applicable law or
regulation (the “Tax Obligations”). If amounts paid by the Company in respect of
Tax Obligations are less than Participant’s tax obligations, Participant is
solely responsible for any additional taxes due. If amounts paid by the Company
in respect of Tax Obligations exceed Participant’s tax obligations,
Participant’s sole recourse will be against the relevant taxing authorities, and
the Company and its affiliates will have no obligation to issue additional
shares or pay cash to Participant in respect thereof. Participant is responsible
for determining Participant’s actual income tax liabilities and making
appropriate payments to the relevant taxing authorities to fulfill Participant’s
tax obligations and avoid interest and penalties.
(c) Payment by the Company of the Tax Obligations will result in a commensurate
obligation of Participant to pay, or cause to be paid, to the Company or its
affiliate the amount of Tax Obligations so paid, and the Escrow Agent shall not
be required to release any of the affected Shares from the Escrow and the
Company shall not be obligated to deliver any pecuniary interest in the affected
Shares to the Participant unless and until Participant has satisfied this
obligation. Subject to the preceding sentence , the Plan Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time,

-8-

--------------------------------------------------------------------------------

        



may permit Participant to satisfy the Tax Obligations, in whole or in part
(without limitation) by any of the following means or any combination of two or
more of the following means: (i) paying cash, (ii)  having the Escrow Agent
deliver to the Company Shares otherwise deliverable to Participant having a Fair
Market Value equal to the amount of such Tax Obligations, (iii) having the
Company withhold the amount of such Tax Obligations from Participant’s
paycheck(s), (iv) delivering to the Company already vested and owned Shares
having a Fair Market Value equal to such Tax Obligations, or (v) selling such
number of such Shares otherwise deliverable to Participant having an aggregate
Fair Market Value equal to the amount of the Tax Obligations through such means
as the Company may determine in its sole discretion (whether through a broker or
otherwise). In connection with the vesting of Shares of Restricted Stock on
November 15, 2014, the Company shall withhold shares of the Company’s Common
Stock otherwise issuable on such date in order to satisfy fully the Tax
Obligations and it is expected that the Participant will establish a Rule 10b5-1
plan in order to satisfy the Tax Obligations for future Vesting Dates. To the
extent determined appropriate by the Company in its discretion, it shall have
the right (but not the obligation) to cause Participant to satisfy any or all
Tax Obligations by having the Escrow Agent deliver to the Company Shares
otherwise deliverable to Participant having an aggregate Fair Market Value equal
to the amount of such Tax Obligations. If, at the time Shares are to be issued,
to the extent that those Shares cannot be sold within three months pursuant to
Rule 144 or are not otherwise freely tradeable on a national securities exchange
or market system (and for this purpose, a blackout pursuant to the Company’s
insider trading policy will not be considered to render the Shares not freely
tradable), Participant may in Participant’s sole discretion satisfy the Tax
Obligations by electing to have the Escrow Agent deliver to the Company such
number of Shares otherwise deliverable to Participant, and/or by surrendering
such number of Shares already delivered to Participant or other shares of the
Company’s common stock, having an aggregate Fair Market Value equal to the
amount of such Tax Obligations. In order to satisfy the Tax Obligations, the
Company will not withhold the amount of such Tax Obligations from Participant’s
paycheck[s] and/or any other amounts payable to Participant unless the amount
generated by any other method used to satisfy such Tax Obligations is not
sufficient to satisfy such Tax Obligations in their entirety.
(d) Under Section 83(a) of the Code, Participant will generally be taxed on the
shares of Restricted Stock subject to this award on the date(s) such shares of
Restricted Stock vest and the forfeiture restrictions lapse, based on their Fair
Market Value on such date, at ordinary income rates subject to payroll and
withholding tax and tax reporting, as applicable. Under Section 83(b) of the
Code, Participant may elect to be taxed on the shares of Restricted Stock on the
Issuance Date, based upon their Fair Market Value on such date, at ordinary
income rates subject to payroll and withholding tax and tax reporting, as
applicable. If Participant elects to accelerate the date on which Participant is
taxed on the shares of Restricted Stock under Section 83(b), an election (an
“83(b) Election”) to such effect must be filed with the Internal Revenue Service
within 30 days from the Issuance Date and applicable withholding taxes must be
paid to the Company at that time. The foregoing is only a summary of the federal
income tax laws that apply to the shares of Restricted Stock under this
Agreement and does not purport to be complete. The actual tax consequences of
receiving or disposing of the shares of Restricted Stock are complicated and
depend, in part, on Participant’s specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. THEREFORE, PARTICIPANT SHOULD SEEK INDEPENDENT ADVICE
REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW AND THE INCOME TAX
LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY TO WHICH PARTICIPANT IS
SUBJECT. By receiving this grant of Restricted Stock, Participant acknowledges
and agrees that Participant has either consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of Participant’s specific situation or has had the opportunity to consult with
such a tax advisor and has chosen not to do so. If Participant determines to
make an 83(b) Election, it is Participant ’s responsibility to file such an
election with the Internal Revenue Service within the 30-day period after the
Issuance Date, to deliver to the Company a signed copy of the 83(b) Election, to

-9-

--------------------------------------------------------------------------------

        



file an additional copy of such election form with Participant ’s federal income
tax return for the calendar year in which the Issuance Date occurs, and to pay
applicable withholding taxes to the Company at the time that the 83(b) Election
is filed with the Internal Revenue Service.
10.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars. No adjustment shall be made for
any dividends (ordinary or extraordinary, whether cash, securities, or other
property) or distributions or other rights for which the record date is prior to
the date Shares are issued, except as provided in Section 12. After such
issuance and recordation, Participant will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares. Any dividends or distributions payable with
respect to unvested Restricted Stock will be subject to the same restrictions as
the shares of Common Stock underlying the Restricted Stock with respect to which
they are paid and shall be held in escrow by an authorized officer of the
Company in accordance with the terms of the Joint Escrow Instructions attached
hereto as Exhibit A.
11.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE HEREOF
IS EARNED ONLY BY SATISFYING THE CONDITIONS SET FORTH THEREIN AND CONTINUING,
PURSUANT TO THE TERMS OF THIS AGREEMENT, TO PROVIDE SERVICE AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT TO PROVIDE SERVICES FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S SERVICE AT ANY TIME, FOR ANY REASON OR NO REASON, WITH
OR WITHOUT NOTICE, AND WITH OR WITHOUT CAUSE.
12.    Capital Structure Adjustments. Except as otherwise provided herein,
appropriate and proportionate adjustments shall be made in the number and class
of Shares (or any other securities or other property as to which the Shares may
be exchanged for, converted into, or otherwise transferred) subject to the award
of Restricted Stock in the event of a stock dividend, stock split, reverse stock
split, recapitalization, reorganization, merger, consolidation, separation, or
like change in the capital structure of the Company that directly affects the
class of shares to which such Shares belong.


13.    Change in Control.
(a) Treatment of Restricted Stock. Subject to Article III, Section C of the Plan
and Section 13(b), in the event of a Change in Control, in the Company’s
discretion, (i) the unvested shares of Restricted Stock may be continued (if the
Company is the surviving entity); (ii) the unvested shares of Restricted Stock
may be assumed by the successor entity or parent thereof; (iii) the successor
entity or parent thereof may substitute for the shares of unvested Restricted
Stock a similar stock award with substantially similar terms; (iv) an
appropriate substitution of cash or other securities or property may be made for
the unvested shares of Restricted Stock based on the Fair Market Value of the
Shares issuable upon vesting of the Restricted

-10-

--------------------------------------------------------------------------------

        



Stock at the time of the Change in Control; and/or (v) vesting of the unvested
Restricted Stock may be accelerated upon the Change in Control.
(b)    Involuntary Termination in connection with or following a Sale
Transaction. Notwithstanding the foregoing, shares of Restricted Stock
outstanding on the date of an “Involuntary Termination in connection with or
following a Sale Transaction” (as such phrase is described in the Severance
Agreement) shall become vested in accordance with Section 2(c)(iii) of the
Severance Agreement.


14.    Additional Conditions to Issuance of Stock.


(a)    Legal and Regulatory Compliance. The issuance of Shares shall be subject
to compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of the Shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. If the Company determines that the issuance of any
Shares will violate federal securities laws or other applicable laws or
regulations or the requirements of any exchange or market system upon which the
Shares are listed, the Company may defer issuance until the earliest date at
which the Company reasonably anticipates that the issuance of Shares will no
longer cause such violation. The Company will make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent or approval of any such governmental authority,
but the inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Shares shall relieve the Company of any
liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of Shares, the Company may require Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.


(b)    Obligations to the Company. As a condition to vesting of any shares of
Restricted Stock, Participant must enter into the Company’s Intellectual
Property Assignment and Confidential Information Agreement, or a similar or
successor agreement for the protection of the Company’s intellectual property
and confidential information, in form specified by the Company (the “Proprietary
Interests Agreement”), if the Participant has not already done so, and
Participant’s receipt of any Shares released from the Escrow will constitute
Participant’s agreement to the Proprietary Interests Agreement. If Participant
breaches in any material respect the Proprietary Interests Agreement or any
other contract between Participant and the Company, or Participant’s common law
duty of confidentiality or trade secret protection, the Company may suspend any
vesting of any Restricted Stock pending Participant’s cure of such breach.
15.    Handling of Shares; Restrictive Legends and Stop-Transfer Orders.
(a)    Certificates or Book Entries. The Company may in its discretion issue
physical certificates representing Shares, or cause the Shares to be recorded in
book entry or other electronic form and reflected in records maintained by or
for the Company. The Secretary of the Company, or such other escrow holder as
the Secretary may appoint, shall retain physical custody of any certificate
representing Shares that are subject to restrictions on transfer or rights of
first refusal under Section 16 or Section 17 of this Agreement.



-11-

--------------------------------------------------------------------------------

        



(b)    Legends. Each certificate or data base entry representing any Shares may
be endorsed with legends substantially as set forth below, as well as such other
legends as the Company may deem appropriate to comply with applicable laws and
regulations:


THE SECURITIES REPRESENTED HEREBY (A) HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF; AND (B) MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FIRST REFUSAL IN FAVOR OF THE ISSUER OR ITS
ASSIGNEE(S) AS SET FORTH IN THE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL
HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE
OF THE ISSUER. SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST REFUSAL IN FAVOR OF
THE ISSUER OR ITS ASSIGNEE(S) ARE BINDING ON TRANSFEREES OF THESE SHARES.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE OF THE UNDERWRITTEN
PUBLIC OFFERING OF THE COMPANY’S SECURITIES SET FORTH IN AN AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER PRIOR TO THE EXPIRATION OF SUCH PERIOD
WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING UNDERWRITER.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND RESTRICTIONS ON TRANSFER SET FORTH IN A RESTRICTED STOCK
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH REQUIREMENTS
AND RESTRICTIONS IN FAVOR OF THE ISSUER OR ITS ASSIGNEE(S) ARE BINDING ON THE
TRANSFEREES OF THESE SHARES.


(c)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.


(d)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or any other agreement to which the
Shares are subject or any laws governing the Shares or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.

-12-

--------------------------------------------------------------------------------

        





16.    Restrictions on Transfer.
(a) Restricted Stock. Except as otherwise expressly provided in this Agreement,
the Restricted Stock and the rights and privileges conferred by this Agreement
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Restricted Stock or any right or
privilege conferred by this Agreement, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
(b) Shares. Except as set forth in Section 17(a)(vi), Participant shall not
sell, assign, encumber or dispose of any interest in the Shares without the
prior written consent of the Company, which may be withheld in the Company’s
sole discretion, prior to the earliest of (i) a Change in Control in which the
successor company has equity securities that are publicly traded; (ii) the first
sale of Common Stock by the Company or its successor to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act; or (iii) seven
years following the Issuance Date.
(c) Restrictions Binding on Transferees. In addition to any other restrictions
set forth herein, any transfer of the Shares or any interest therein shall be
conditioned upon the transferee agreeing in writing, on a form prescribed by the
Company, to be bound by all provisions of this Agreement. Any sale or transfer
of the Company’s Shares shall be void unless the provisions of this Agreement
are satisfied.


17.    Company’s Right of First Refusal and Purchase Right.


(a) Right of First Refusal. Subject to Section 16, before any Shares held by
Participant or any transferee (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), whether because the Company has consented to the transfer
pursuant to Section 16(b) or otherwise, the Company or its assignee(s) shall
have a right of first refusal to purchase the Shares on the terms and conditions
set forth in this Section 17 (the “Right of First Refusal”).


(i) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (A) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (B) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (C) the number
of Shares to be transferred to each Proposed Transferee; and (D) the bona fide
cash price or other consideration for which the Holder proposes to transfer the
Shares (the “Offered Price”) and other terms and conditions of the proposed sale
or transfer. If requested by the Company, the Notice shall be acknowledged in
writing by the Proposed Transferee as a bona fide offer. The Holder shall offer
the Shares at the Offered Price and upon the same terms (or terms as similar as
reasonably practicable) to the Company or its assignee(s).


(ii) Exercise of Right of First Refusal. At any time within thirty (30) days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Transferees, for cash at the purchase price determined in accordance with
subsection (iii) below.



-13-

--------------------------------------------------------------------------------

        



(iii) Purchase Price. The purchase price (“Right of First Refusal Price”) for
the Shares purchased by the Company or its assignee(s) under this Section 17
shall be the Offered Price. If the Offered Price includes consideration other
than cash, the cash equivalent value of the non-cash consideration shall be
determined by the Board in good faith.


(iv) Payment. Payment of the Right of First Refusal Price shall be made, at the
option of the Company or its assignee(s), in cash (by check), by cancellation of
all or a portion of any outstanding indebtedness of the Holder to the Company or
any affiliate of the Company (or, in the case of repurchase by an assignee, to
the assignee), or by any combination thereof within thirty (30) days after
receipt of the Notice or in the manner and at the times set forth in the Notice,
against delivery of the Shares being purchased.


(v) Holder’s Right to Transfer. If all of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 17, then the Holder may sell
or otherwise transfer such Shares to that Proposed Transferee at the Offered
Price or at a higher price and on the other terms and conditions set forth in
the Notice, provided that such sale or other transfer is consummated within
sixty (60) days after the date of the Notice, that any such sale or other
transfer is effected in accordance with any applicable securities laws and that
the Proposed Transferee agrees in writing in form reasonably satisfactory to the
Company that the Agreement, including the provisions of this Section 17, shall
continue to apply to the Shares in the hands of such Proposed Transferee. If the
Shares described in the Notice are not transferred to the Proposed Transferee
within such period, or if the Holder proposes to change the price or other terms
set forth in the Notice, a new Notice shall be given to the Company, and the
Company and/or its assignees shall again be offered the Right of First Refusal
before any Shares held by the Holder may be sold or otherwise transferred.


(vi) Exception for Certain Family Transfers. Notwithstanding anything in this
Section 17 or in Section 16(b) to the contrary, the voluntary transfer of any or
all of the Shares during Participant’s lifetime, or on Participant’s death by
will or intestacy, to Participant’s Immediate Family or a trust for the benefit
of Participant’s Immediate Family shall be exempt from the provisions of this
Section 17(a) and Section 16(b). In such case, the transferee or other
Participant shall receive and hold the Shares so transferred subject to the
provisions of this Agreement, including but not limited to this Section 17 and
Section 16(b).


(b) Right to Purchase.


(i) Involuntary Transfer. In the event, at any time after the date of this
Agreement, of any transfer by operation of law or other involuntary transfer
(including death or divorce, but excluding a voluntary transfer to Immediate
Family as set forth in Section 17(a)(vi)) of all or a portion of the Shares by
the record holder thereof the Company shall have an option to purchase the
Shares transferred at the Fair Market Value of the Shares on the date of
transfer. Upon such a transfer, the person acquiring the Shares shall promptly
notify the Secretary of the Company of such transfer. The right to purchase such
Shares shall be provided to the Company for a period of thirty (30) days
following receipt by the Company of written notice of such transfer.


(ii) Private Company. The Company shall have the right, but not the obligation,
exercisable upon written notice to Participant during the 90 days after the
termination of Participant’s Service for any reason, or if later, during the 90
days after any vesting that occurs after termination of Participant’s Service,
to repurchase the Shares at a price equal to the then current Fair Market Value
per Share as of the date the Company provides notice to Participant of the
Company’s election to exercise this purchase right.



-14-

--------------------------------------------------------------------------------

        



(c) Assignment. The Company’s rights under this Section 17 may be assigned in
whole or in part to any stockholder or stockholders of the Company or other
persons or organizations.


(d) Termination of Company Rights. The Company’s Right of First Refusal and
Purchase Right as set forth in this Section 17 shall terminate as to any Shares
upon the earlier of (i) the first sale of Common Stock by the Company or its
successor to the general public pursuant to a registration statement filed with
and declared effective by the Securities and Exchange Commission under the
Securities Act, or (ii) a Change in Control in which the successor company has
equity securities that are publicly traded.


18.    Additional Agreements.
(a) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock or Shares by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to administration of this Agreement, the Restricted Stock and the Shares
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
(b) Personal Information. To facilitate the administration of the Plan and this
Agreement, it may be necessary for the Company (or its payroll administrators)
to collect, hold and process certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Company Common Stock or
directorships held in the Company, details of all awards issued under the Plan
or any other entitlement to shares of Company Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”)
and to transfer this Data to certain third parties such as transfer agents,
stock plan administrators, and brokers with whom Participant or the Company may
elect to deposit any Shares. Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s Data for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan. Participant understands that
Data will be transferred to the Company’s transfer agent, broker, administrative
agents or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Participant
authorizes the Company, the Company’s broker, administrative agents, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. The Participant understands if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Company will not be adversely affected;
the only adverse consequence of refusing or

-15-

--------------------------------------------------------------------------------

        



withdrawing Participant's consent is that the Company would not be able to grant
Restricted Stock or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
(c) Proprietary Information. Participant agrees that all financial and other
information relating to the Company furnished to Participant constitutes
“Proprietary Information” that is the property of the Company. Participant shall
hold in confidence and not disclose or, except within the scope of Participant’s
Service, use any Proprietary Information. Participant shall not be obligated
under this paragraph with respect to information Participant can document is or
becomes readily publicly available without restriction through no fault of
Participant. Upon termination of Participant’s employment, Participant shall
promptly return to Company all items containing or embodying Proprietary
Information (including all copies). This paragraph supplements, but does not
limit, any other agreement between Participant and the Company, or any
applicable law, related to protection, ownership, or use of the Company’s
information or property.
(d) Voting in Approved Sale Transactions. If a Change in Control is approved by
the Company’s Board of Directors and the holders of a majority of the Company’s
voting stock (making such proposed transaction an “Approved Sale”), Participant
shall take the actions set forth in paragraphs (i) - (iv) below with respect to
Shares granted to Participant hereunder and owned by Participant or over which
Participant has control (“Approved Sale Voting Shares”).
(i) If the Approved Sale requires stockholder approval, Participant shall vote
the Approved Sale Voting Shares (in person, by proxy or by action by written
consent, as applicable) in favor of, and adopt, such Approved Sale, and will
vote the Approved Sale Voting Shares in opposition to any and all other
proposals that could reasonably be expected to delay or impair the ability of
the Company or its stockholders to consummate such Approved Sale.
(ii) If the Approved Sale requires the sale of Shares by Participant,
Participant shall sell the Approved Sale Voting Shares, in the same proportion
and on the terms and conditions approved by the Board of Directors and
stockholders as set forth above.
(iii) Participant shall execute and deliver all reasonably required
documentation and take such other action as is reasonably requested in order to
carry out the Approved Sale, including without limitation executing and
delivering instruments of conveyance and transfer, and any purchase agreement,
merger agreement or similar or related agreement or document. Upon request by
the Company, Participant shall deliver to the Company Participant’s proxy to
vote the Approved Sale Voting Shares consistent with this Section 18(d), and any
such proxy shall be irrevocable and coupled with an interest.
(iv) Participant shall refrain from exercising any dissenters’ rights or rights
of appraisal under applicable law at any time with respect to such Approved
Sale.
19.    General.
(a) No Waiver; Remedies. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision ,
or prevent that party from thereafter enforcing such provision and each and
every other provision of this Agreement. The rights granted both parties herein
are cumulative and shall not constitute a waiver of either party’s right to
assert all other legal remedies available to it under the circumstances.

-16-

--------------------------------------------------------------------------------

        



(b) Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and Participant’s heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.
(c) Notices. Any notice under this Agreement shall be in writing (which shall
include electronic transmission) and shall be deemed received (i) the business
day following electronic verification of receipt if sent electronically, (ii)
upon personal delivery to the party to whom the notice is directed, (iii) the
business day following deposit with a reputable overnight courier, or (iv) five
days after deposit in the U.S. mail, First Class with postage prepaid. Notice
shall be addressed to the Company at its principal executive office and to
Participant at the address that he or she most recently provided to the Company.
Participant agrees that it is Participant’s responsibility to notify the Company
of any changes to his or her mailing address so that Participant may receive any
shareholder information to be delivered by regular mail.


(d) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified. The Plan
Administrator will have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any shares
of Restricted Stock have vested). All actions taken and all interpretations and
determinations made by the Plan Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. Neither
the Plan Administrator nor any person acting on behalf of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.
(e) Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that Participant is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company and shall not require the
consent of the Participant unless such modification would materially adversely
affect the rights of the Participant under this Agreement. Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, to comply with Section 409A
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A in connection to this award of Restricted Stock.
(f) Governing Law; Severability. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of Delaware. If any provision
of this Agreement becomes or is declared by a court or arbitrator having
jurisdiction over a dispute hereunder to be illegal, unenforceable or void, such
provision shall be amended to the extent necessary to conform to applicable law
so as to be valid and enforceable and to achieve, to the extent possible, the
economic, business and other purposes of such illegal, unenforceable, or void
provision or, if such provision cannot be so amended without materially altering
the intention of the parties, then such provision shall deleted from this
Agreement and the remainder of this Agreement shall continue in full force and
effect.

-17-

--------------------------------------------------------------------------------

        



(g) Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Agreement (including the exhibits referenced herein, including the Joint
Escrow Instructions), along with any Separate Agreement (to the extent
applicable) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. Participant has
read and understands the terms and provisions of the Plan and this Agreement,
and agrees with the terms and conditions of this grant of Restricted Stock in
accordance with the Plan and this Agreement.
(h) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

-18-

--------------------------------------------------------------------------------

        







EXHIBIT A


EXPLANATORY COVER SHEET
JOINT ESCROW INSTRUCTIONS
These Joint Escrow Instructions are intended for use with The Rubicon Project,
Inc. 2007 Stock Incentive Plan Restricted Stock Agreement (the “Restricted Stock
Agreement”).
These Joint Escrow Instructions are used for issuances of shares of the
Corporation’s Common Stock subject to vesting (“Restricted Stock”) pursuant to
the Restricted Stock Agreement. The Restricted Stock is subject to forfeiture to
the Corporation unless and until the Restricted Stock shall have vested in the
manner set forth in the Restricted Stock Agreement and the restrictions set
forth in the Restricted Stock Agreement shall have lapsed. The Restricted Stock
is also subject to various restrictions on transfer as set forth in the
Restricted Stock Agreement until the time that the Common Stock is publicly
traded and any lock-up period has expired or a Change in Control of the
Corporation occurs. The Escrow Agent, generally the Secretary, Assistant
Secretary or General Counsel of the Corporation, holds any stock certificate or
other documentation representing the shares underlying the grant of Restricted
Stock in escrow in a secure location. If the Corporation is holding the
certificate or other documentation, please use the following procedures:
Get an originally signed copy of the Restricted Stock Agreement and the Joint
Escrow Instructions.
Place these original documents, together with any original stock certificate or
other original documentation representing the escrowed shares and a copy of the
check used for payment (if applicable) in a secure (preferably locked) location.
These documents should be delivered personally to the Escrow Agent. The
documents should be in an envelope (one for each grantee) clearly labeled with
the grantee’s name and the grant number on the outside.
Place a note in any other files or records referring to the Restricted Stock
Agreement that the original stock certificate or other documentation has been
transferred to the secure location on a specific date. Put a copy of the stock
certificate or other documentation, the Restricted Stock Agreement and the Joint
Escrow Instructions in a separate file used for day to day administration of the
2007 Stock Incentive Plan.
Calendar the expiration of the vesting on the administrative calendar so that
the shares can be released from escrow in a timely manner. Confirm that the
restrictions on transfer have lapsed before releasing any shares from escrow,
even vested shares.



-19-

--------------------------------------------------------------------------------

        





JOINT ESCROW INSTRUCTIONS
Jonathan Feldman, Assistant Secretary
THE RUBICON PROJECT, INC.
12181 BLUFF CREEK DRIVE, 4TH FLOOR
LOS ANGELES, CALIFORNIA 90094
Dear Sir:
As Escrow Agent for both The Rubicon Project, Inc., a Delaware corporation
(“Corporation”), and the undersigned grantee of stock of the Corporation
(“Grantee”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain The Rubicon Project, Inc.
2007 Stock Incentive Plan Restricted Stock Agreement (“Agreement”), dated March
14, 2014, to which a copy of these Joint Escrow Instructions is attached as
Exhibit A, in accordance with the following instructions:
These Joint Escrow Instructions are used for issuances of shares of the
Corporation’s Common Stock subject to vesting (“Restricted Stock”) pursuant to
the Agreement. The Restricted Stock is subject to forfeiture to the Corporation
unless and until the Restricted Stock shall have vested in the manner set forth
in the Agreement and the restrictions set forth in the Agreement shall have
lapsed. At such time, the shares underlying the Restricted Stock shall be
released from escrow to the Grantee.
Any dividends or distributions payable with respect to unvested Restricted Stock
will be subject to the same restrictions as the shares of Common Stock
underlying the Restricted Stock with respect to which they are paid and will be
deposited in the Escrow and held by the Escrow Agent, and will be released from
the Escrow at the same time as the underlying shares of Restricted Stock.
In the event the Restricted Stock shall fail to vest as set forth in the
Agreement, the Corporation or its assignee will give to Grantee and you a
written notice specifying the number of shares of stock to be forfeited to the
Corporation, the purchase price (if any), and the time for a closing hereunder
at the principal office of the Corporation. Grantee and the Corporation hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.
At the closing you are directed (a) to date any stock assignments necessary for
the transfer in question, (b) to fill in the number of shares being transferred,
and (c) to deliver same, together with any certificate or other documentation
evidencing the shares of stock to be transferred, to the Corporation against the
simultaneous delivery to you of the purchase price (if any) of the number of
shares of stock being forfeited to the Corporation.
Grantee irrevocably authorizes the Corporation to deposit with you any
certificates or other documentation evidencing shares of stock to be held by you
hereunder and any additions

-20-

--------------------------------------------------------------------------------

        



and substitutions to said shares as specified in the Agreement. Grantee does
hereby irrevocably constitute and appoint you as Grantee’s attorney-in-fact and
agent for the term of this escrow to execute with respect to such securities and
other property all documents of assignment and/or transfer and all stock
certificates or other documentation necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.
This escrow shall terminate upon vesting of the Restricted Stock but only if the
restrictions placed on the Restricted Stock and described in Sections 16 and 17
of the Agreement relating to restrictions on transfer, right of first refusal
and purchase right shall have lapsed. At such time, the shares underlying the
Restricted Stock shall be released to the Grantee but only upon Grantee’s
satisfaction of any and all Tax Obligations (as defined in the Agreement).
If at the time of termination of this escrow you should have in your possession
any documents, securities, or other property belonging to Grantee, you shall
deliver all of same to Grantee and shall be discharged of all further
obligations hereunder; provided, however, that if at the time of termination of
this escrow you are advised by the Corporation that the property subject to this
escrow is the subject of a pledge or other security agreement, you shall deliver
all such property to the pledgeholder or other person designated by the
Corporation.
Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.
You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Grantee while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
You are hereby expressly authorized to disregard any and all warnings given by
any of the parties hereto or by any other person or corporation, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
You shall not be liable in any respect on account of the identity, authority or
rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.
You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

-21-

--------------------------------------------------------------------------------

        



Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an employee of the Corporation or if you shall resign by written
notice to each party. In the event of any such termination, the Corporation may
appoint any officer or assistant officer of the Corporation as successor Escrow
Agent and Grantee hereby confirms the appointment of such successor or
successors as Grantee’s attorney-in-fact and agent to the full extent of your
appointment.
If you reasonably require other or further instruments in connection with these
Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall cooperate in furnishing such instruments.
It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the securities, you are
authorized and directed to retain in your possession without liability to any
person all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery, delivery by express courier
or five days after deposit in the United States Post Office, by registered or
certified mail with postage and fees prepaid, addressed to each of the other
parties hereunto entitled at the following addresses, or at such other addresses
as a party may designate by ten days’ advance written notice to each of the
other parties hereto:
CORPORATION:    THE RUBICON PROJECT, INC.
12181 Bluff Creek Drive, Suite 400
Los Angeles, CA 90094
GRANTEE:    TODD TAPPIN
c/o The Rubicon Project, Inc.
12181 Bluff Creek Drive, Suite 400
Los Angeles, CA 90094
ESCROW AGENT:    JONATHAN FELDMAN
12181 Bluff Creek Drive, Suite 400
Los Angeles, CA 90094
By signing these Joint Escrow Instructions you become a party hereto only for
the purpose of said Joint Escrow Instructions; you do not become a party to the
Agreement.
You shall be entitled to employ such legal counsel and other experts (including
without limitation the firm of Gibson, Dunn & Crutcher LLP) as you may deem
necessary properly to advise you in connection with your obligations hereunder.
You may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor. The Corporation shall be

-22-

--------------------------------------------------------------------------------

        



responsible for all fees generated by such legal counsel in connection with your
obligations hereunder.
This instrument shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. It is understood
and agreed that references to “you” or “your” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents. It is understood and
agreed that the Corporation may at any time or from time to time assign its
rights under the Agreement and these Joint Escrow Instructions in whole or in
part.
This Agreement shall be governed by and interpreted and determined in accordance
with the laws of the State of California, as such laws are applied by the
California courts to contracts made and to be performed entirely in California
by residents of that state.
Very truly yours,
THE RUBICON PROJECT, INC.
By: /s/ Brian W. Copple        
BRIAN W. COPPLE
SECRETARY
GRANTEE:




/s/ Todd Tappin            
TODD TAPPIN
ESCROW AGENT:
/s/ Jonathan Feldman    
JONATHAN FELDMAN





-23-

--------------------------------------------------------------------------------

        





EXHIBIT B
INVESTMENT REPRESENTATION STATEMENT


PARTICIPANT     :    TODD TAPPIN


COMPANY    :    THE RUBICON PROJECT, INC.


SECURITY    :    COMMON STOCK


AMOUNT    :    175,000
DATE            :    MARCH 14, 2014
    
In connection with the receipt of the above-listed Securities, the undersigned
Participant represents to the Company the following:
(a)Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Participant is
acquiring these Securities for investment for Participant’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
(b)    Participant acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of
Participant’s investment intent as expressed herein. In this connection,
Participant understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if
Participant’s representation was predicated solely upon a present intention to
hold these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one year or any other fixed
period in the future. Participant further understands that the Securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Participant
further acknowledges and understands that the Company is under no obligation to
register the Securities. Participant understands that the certificate evidencing
the Securities shall be imprinted with any legend required under applicable
securities laws and regulations.
(c)    Participant is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions. Rule 701 provides that if the issuer qualifies under
Rule 701 at the time of the grant of Restricted Stock to Participant, the grant
shall be exempt from registration under the Securities Act. In the event the
Company becomes subject to the reporting requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934, ninety (90) days thereafter (or such longer
period as any market stand-off agreement may require) the Securities exempt
under Rule 701 may be resold, subject to the satisfaction of the applicable
conditions specified by Rule 144, including in the case of affiliates (1) the
availability of certain public information about the Company, (2) the amount of
Securities being sold during any three (3)

-24-

--------------------------------------------------------------------------------

        



month period not exceeding specified limitations, (3) the resale being made in
an unsolicited “broker’s transaction”, transactions directly with a “market
maker” or “riskless principal transactions” (as those terms are defined under
the Securities Exchange Act of 1934) and (4) the timely filing of a Form 144, if
applicable.


If the Company does not qualify under Rule 701 at the time of grant of
Restricted Stock, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which may require (i) the
availability of current public information about the Company; (ii) the resale to
occur more than a specified period after the purchase and full payment (within
the meaning of Rule 144) for the Securities; and (iii) in the case of the sale
of Securities by an affiliate, the satisfaction of the conditions set forth in
sections (2), (3) and (4) of the paragraph immediately above.
(d)    Participant further understands that if all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption shall be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 shall have a substantial burden of proof in establishing that
an exemption from registration is available for such offers or sales, and that
such persons and their respective brokers who participate in such transactions
do so at their own risk. Participant understands that no assurances can be given
that any such other registration exemption shall be available in such event.


PARTICIPANT: Todd Tappin
/s/ Todd Tappin    

Signature
Date: March 31, 2014



-25-